Exhibit 10.1
August 30, 2019


Via Email


Personal and Confidential
[Address Redacted]






Re: Separation Agreement and Release


Dear Laura:


As you know, your retirement will be effective and your employment with
Cardiovascular Systems, Inc. (“CSI”) will end effective at the close of business
on August 30, 2019 (the “Separation Date”), due to your voluntary resignation.
The purpose of this Separation Agreement and Release (“Agreement”) is to set
forth the separation benefits CSI agreed to offer to you per the transition
letter agreement between the parties dated January 9, 2019 to facilitate a
smooth transition and in exchange for your agreement to the terms and conditions
of this Agreement. Please note that while we are giving this Agreement to you
now for review, you may not execute this Agreement before your Separation Date.


By your signature below, you agree to the following terms and conditions:


1. End of Employment. Your employment with CSI will end effective at the close
of business on the Separation Date. By signing below, you agree that as of the
Separation Date your resignation is effective with respect to all positions with
CSI as an employee, officer, and/or fiduciary of any CSI benefit plan. Upon your
receipt of your final paycheck for services through the Separation Date, you
will have received all wages, bonuses, commissions and compensation owed to you
by virtue of your employment with CSI or resignation therefrom. With your final
paycheck, you will also receive payment from CSI for your ending balance of
accrued but unused Paid Time Off (PTO) at your regular rate of pay. If
applicable, information regarding your right to elect COBRA coverage will be
sent to you via separate letter. If elected, your COBRA period will begin the
day after your coverage ends.


You are not eligible for any other payments or benefits by virtue of your
employment with CSI or resignation therefrom except for those expressly
described in this Agreement. You will not receive the benefits described in
Section 2 of this Agreement if you (i) do not sign this Agreement and return it
to CSI by the Offer Expiration, (ii) rescind this Agreement after signing it, or
(iii) violate any of the terms and conditions set forth in this Agreement, in
Sections 9-13 of your Employment Agreement with CSI dated September 24, 2013
(the “Employment Agreement”), or in any other written agreement in effect
between you and CSI containing post-employment obligations. In addition, the
benefits described in Section 2 of this Agreement shall be subject to reduction,
cancellation, forfeiture, offset or recoupment as and to the extent required by
the applicable provisions of any law (including without limitation Section 10D
of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder), government regulation or stock exchange
listing requirement, or clawback policy or



--------------------------------------------------------------------------------



provision implemented by CSI pursuant to such law, regulation or listing
requirement or as set forth in any agreement between you and CSI.


2. Separation Benefits. In consideration of your signing this Agreement and
subject to the limitations, obligations, and other provisions contained in this
Agreement, CSI agrees as follows:


a.To provide you a consulting agreement for services commencing on the first day
following the Separation Date and continuing for 12 months, unless terminated
earlier as set forth in such agreement (such period, the “Consulting Period”),
under which you will be paid $3,333 per month, provided, however, that in no
event shall such consulting services be greater than 16 hours per month (which
is less than twenty percent (20%) of the level of services performed by you over
the 36-month period ending on the Separation Date). Such agreement is attached
as Exhibit A hereto;


a.To allow your time-based restricted stock awards to continue to vest through
the Consulting Period (provided, that any shares of time-based restricted stock
that have not vested as of the end of the Consulting Period will not vest and
will be forfeited in accordance with the terms of the applicable award
agreements);


a.To allow your performance-based restricted stock award granted on August 7,
2017 to continue to vest during the Consulting Period (provided, that the
performance criteria for such vesting are met as determined by CSI in accordance
with the terms for such restricted stock (in or around August or September 2020
such that, if and to the extent applicable, such shares will vest as of such
determination);


a.To provide for the pro rata vesting (based on your continued service through
the Consulting Period) of your other performance-based shares of restricted
stock that were previously granted to you that may vest in accordance with the
Restricted Stock Agreement – Performance-Based Vesting relating to such shares;
provided, that the performance criteria for such vesting are met as determined
by CSI in accordance with the terms for such shares of restricted stock (in or
around August or September 2021) such that, if and to the extent applicable,
such shares will vest on a pro rata basis as of such determination; and





--------------------------------------------------------------------------------



a.Provided you are eligible for and timely elect COBRA coverage, CSI shall pay
the monthly COBRA premiums necessary to continue your health, dental and/or life
insurance coverage in effect for yourself and your eligible dependents as of the
Separation Date until the earliest of (A) the date that is eighteen months after
the Separation Date, (B) the expiration of your eligibility or the expiration of
your eligible dependents’ eligibility, whichever occurs later, for the
continuation coverage under COBRA, or (C) the date on which you become eligible,
or the date on which your eligible dependents become eligible if later, to
participate in another health insurance plan (such period from the Separation
Date through the earliest of (A) through (C), the “COBRA Payment Period”).
Notwithstanding the foregoing, if CSI determines, in its sole discretion, that
its payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums,
CSI, in its sole discretion, may elect to instead pay you on the first day of
each month of the COBRA Payment Period, a fully taxable cash payment equal to
the COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Special Severance Payment”), for the remainder of the COBRA Payment
Period. You may, but are not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums. If you or your eligible dependents are
eligible to participate in another health plan or otherwise cease to be eligible
for COBRA during the period provided in this clause, you must immediately notify
CSI of such event, and all payments and obligations under this clause shall
cease.


3. Release of Claims. In consideration of the benefits described in Section 2,
to which you would not otherwise be entitled, by signing this Agreement you, for
yourself and anyone who has or obtains legal rights or claims through you, agree
to the following:


a. You hereby do release and forever discharge the “Released Parties” (as
defined in Section 3.e. below) of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
remedies, claims for punitive or liquidated damages, claims for attorney’s fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, you have or might have against them or any of them, whether
known or unknown, in law or equity, contract or tort, arising out of or in
connection with your employment with CSI, or the termination of that employment,
or otherwise, and however originating or existing, from the beginning of time
through the date of your signing this Agreement.


b. This release includes, without limiting the generality of the foregoing, any
claims you may have for wages, bonuses, commissions, penalties, deferred
compensation, perquisites, reimbursements, vacation, sick, and/or PTO pay,
separation pay and/or benefits, reinstatement, tortious conduct, defamation,
invasion of privacy, negligence, emotional distress, including under CSI’s
Executive Officer Severance Plan (as amended); breach of implied or express
contract (including, without limitation, arising under your Employment
Agreement); estoppel; wrongful discharge (based on contract, common law, or
statute, including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment); violation of any of the following:
the United States Constitution, the Minnesota Constitution, the Minnesota Human
Rights Act, Minn. Stat. § 363A.01 et seq., Minn. Stat. § 181.932, Title VII of
the Civil Rights Act, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans with Disabilities Act, 42
U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Equal Pay Act and Executive Order 11246, the Lilly Ledbetter Fair Pay
Act of 2009, as amended, Pub. L. 111-2, the Older Workers Benefit Protection Act
and Executive Order 11141, the Rehabilitation Act, as amended, 19 U.S.C. §§ 791,
et seq., the Worker Adjustment and Retraining Notification Act, the Genetic
Information Nondiscrimination Act of 2008, Pub. L. 110-233, 122, the National
Labor Relations Act, 29 U.S.C. § 151 et seq., the Sarbanes-Oxley Act, 15 U.S.C.
§ 7201 et seq.; any paid sick and/or safe time law; any claim for retaliation
under federal, state or local law; all waivable claims arising under Minnesota
statutes; and any claim for discrimination, harassment or retaliation under



--------------------------------------------------------------------------------



federal, state or local law. You understand and agree that, by signing this
Agreement, you waive and release any claim to employment with CSI.


c. If you file, or have filed on your behalf, a charge, complaint, or action,
you agree that the separation benefits described above in Section 2 are in
complete satisfaction of any and all claims in connection with such charge,
complaint, or action and you waive, and agree not to take, any award of money or
other damages from such charge, complaint, or action. Notwithstanding the
foregoing, you do not waive your right to receive and fully retain a monetary
award from a government-administered whistleblower award program, such as that
administered by the Securities and Exchange Commission (“SEC”), for providing
information directly to a governmental agency.


d. You are not, by signing this Agreement, releasing or waiving (1) any vested
interest you may have in any CSI sponsored 401(k) or profit sharing plan in
which you are currently a participant, (2) any rights or claims that may arise
after this Agreement is signed by you, (3) the post-employment payments and
benefits specifically promised to you under Sections 1 and 2 of this Agreement;
(4) the right to institute legal action for the purpose of enforcing the
provisions of this Agreement, (5) any rights you have to workers’ compensation
benefits for work-related illness or injury, (6) any rights you have under state
unemployment compensation benefits laws, (7) the right to file a charge or
complaint with a governmental agency such as the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board (“NLRB”), the
Occupational Safety and Health Administration (“OSHA”), the SEC or any other
federal, state or local governmental agency, subject to Section 3(c) above, (8)
the right to communicate with, testify, assist, or participate in an
investigation, hearing, or proceeding conducted by, the EEOC, NLRB, OSHA, SEC or
other governmental agency, (9) any rights you have under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), (10) your rights with regard to
your restricted stock awards with CSI, if any, which shall be governed by those
applicable operative agreement(s), as modified by Section 2 above, (11) any
claims arising under the Indemnification Agreement between you and CSI dated
November 2, 2015 (the “Indemnification Agreement”), or (12) the right to
coverage and indemnification under CSI’s directors’ and officers’ insurance
coverage as set forth in CSI’s D&O insurance policy and/or applicable law as in
effect from time to time. Further, nothing in this Agreement prohibits you from
reporting possible violations of law or regulation to any governmental agency or
regulatory authority, including but not limited to the SEC, or from making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation.


e. The “Released Parties,” as used in this Agreement, shall mean Cardiovascular
Systems, Inc. and any parent, subsidiaries, divisions, affiliated entities,
insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, representatives and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of CSI, in their official and individual capacities.


4. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that:
(1) CSI is hereby advising you to consult with an attorney of your choice prior
to signing this Agreement;



--------------------------------------------------------------------------------



(2) you have received at least twenty-one (21) calendar days from your receipt
of this Agreement to consider whether the terms are acceptable to you; (3) if
you sign the Agreement before the end of the 21-day consideration period, it
will be your voluntary decision to do so because you have decided you do not
need any additional time to decide whether to sign this Agreement; and (4) any
changes made to this Agreement before you sign it, whether material or
immaterial, will not restart the 21-day consideration period.


5. Rescission Period; Procedure for Rescinding the Release. You have the right
to rescind this Agreement, including the release of claims contained in Section
3, within fifteen (15) calendar days of your signing this Agreement. In order to
be effective, the rescission must (a) be in writing; (b) be delivered to
Alexander Rosenstein, General Counsel, 1225 Old Highway 8 NW, St. Paul, MN
55112, by hand or mail within the 15-day period; and (c) if delivered by mail,
the rescission must be postmarked within the required period, properly addressed
to Alexander Rosenstein as set forth above, and sent by certified mail, return
receipt requested. You understand and agree that if you rescind any part of this
Agreement in accordance with this Section 5, your resignation will remain
effective but CSI will have no obligation to provide you the benefits described
in Section 2 of this Agreement and you will be obligated to return to CSI any
benefits already received in connection with Section 2 of this Agreement.


6. Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, CSI are the
sole property of CSI. You agree and represent that you have returned to CSI all
of its property, including but not limited to, all medical device and other
equipment, computers and related hardware, customer records and other documents
and materials, whether on computer disc, hard drive or other form, and all
copies thereof, within your possession or control, which in any manner relate to
the business of, or the duties and services you performed on behalf of CSI. You
agree that if after the Separation Date you discover additional CSI information
or property in your possession you will promptly notify and return it to CSI.


7. Ongoing Obligations Under Your Employment Agreement. You are hereby reminded
of your ongoing obligations to CSI under Paragraphs 9 - 13 of your Employment
Agreement with CSI. If you have an opportunity that you believe would not
compromise CSI’s interest in protecting its legitimate business interests,
including Confidential Information, as that term is defined in your Employment
Agreement, you may make one or more requests for a waiver of your obligations
thereunder in writing to CSI, attention Chief Executive Officer. CSI will have
the sole discretion to grant or deny any such waiver requests and will do so
within 30 days of receipt of your request. Nothing in this Agreement or in any
other agreement with you is intended to or will be used in any way to prevent
disclosure of confidential information in accordance with the immunity
provisions set forth in Section 7 of the Defend Trade Secrets Act of 2016 (18
U.S.C. § 1833(b)), meaning disclosure (i) in confidence to a government official
or attorney solely for the purpose of reporting or investigating a suspected
legal violation; or (ii) under seal in connection with a lawsuit (including an
anti-retaliation lawsuit).


8. Cooperation. You agree that through the 12-month anniversary of the
Separation Date, you will respond in a timely and helpful manner via telephone
or email to CSI’s reasonable questions regarding your employment with CSI, such
as, but not limited to, status of projects, customer matters, location of data,
passwords, etc. In addition, you will reasonably cooperate and



--------------------------------------------------------------------------------



assist in the orderly transition of files and other information related to your
work with CSI and, upon CSI’s reasonable request, provide your assistance,
knowledge, and expertise to CSI to address any problems or issues that may
arise. You further agree that at any time following the Separation Date you will
cooperate with CSI to respond to, defend, or address all claims, charges,
complaints or litigation by or against CSI that has arisen or that may arise
with respect to omissions, acts, transactions or other events that occurred
during your employment with CSI. You also agree that you will provide truthful
and accurate sworn testimony in the form of deposition, affidavit, and/or court
testimony if requested by CSI. CSI will reimburse you for reasonable
out-of-pocket expenses incurred as a result of your assistance unless such
remuneration would be inappropriate or otherwise prohibited under the law.


9. Non-Disparagement and Confidentiality. You promise and agree not to disparage
CSI, its directors, officers, shareholders, employees, products or services, and
CSI agrees to instruct its Executive level employees and its Board of Directors
as of the Separation Date not to disparage you, either orally or in writing. You
further promise and agree not to disclose or discuss, directly or indirectly, in
any manner whatsoever, any information regarding either (1) the contents and
terms of this Agreement, or (2) the substance and/or nature of any dispute
between CSI and any employee or former employee, including yourself.
Notwithstanding the foregoing, nothing in this Section 9 or this Agreement shall
prohibit or limit you from discussing or disclosing this confidential
information with or to your legal and financial advisors and your spouse, if
applicable, provided they agree to keep the information confidential, or from
freely and truthfully communicating with, with or without notice to CSI, federal
and state tax authorities, the state unemployment compensation department, other
government agencies, or as otherwise required or allowed by law. You acknowledge
and agree that CSI has obligations to describe the contents and terms of this
Agreement and file this Agreement pursuant to the rules and regulations of the
SEC (as defined above).


10. Code Section 409A. It is intended that any amounts payable under the
Agreement shall be exempt from or comply with the applicable requirements, if
any, of Section 409A of the Internal Revenue Code of 1986, as amended, and the
notices, regulations and other guidance of general applicability issued
thereunder (“Code Section 409A”), and the parties will interpret the Agreement
in a manner that will preclude the imposition of additional taxes and interest
imposed under Code Section 409A. Any payments under this Agreement that may be
excluded from Code Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral will be so excluded to the
maximum extent possible. Payments hereunder that are paid in installments shall
be deemed separate payments for purposes of Code Section 409A. This Agreement
may be amended (as mutually determined by the parties) to the extent necessary
to comply with Code Section 409A.


11. Remedies. If either party breaches any term of this Agreement, if you breach
any of the specific paragraphs of your Employment Agreement referenced in this
Agreement that continue in effect following the Separation Date, or if either
party breaches any other written agreement in effect between you and CSI, the
prevailing party in any enforcement action as determined by a court of competent
jurisdiction shall be entitled to its available legal and equitable remedies,
including but not limited to, in the case of your breach, CSI suspending and
recovering any and all payments and benefits made or to be made under Section 2
of this Agreement, and payment by the non-prevailing party of the prevailing
party’s attorneys’ fees and



--------------------------------------------------------------------------------



costs incurred in connection with such action. If either party seeks and/or
obtains relief from an alleged breach of this Agreement, all of the provisions
of this Agreement shall remain in full force and effect. This paragraph shall
not apply to a claim brought by you challenging the enforceability of the
release of claims under the Age Discrimination in Employment Act or Older
Workers Benefit Protection Act.


12. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by CSI or you of any
liability or unlawful conduct whatsoever. CSI and you specifically deny any
liability or unlawful conduct. Additionally, by signing this Agreement you
acknowledge and agree that you are not aware, to the best of your knowledge, of
any conduct, on your part or on the part of another employee at CSI, that
violated CSI’s code of conduct, applicable policies and procedures, or
applicable law or otherwise exposed CSI to any liability, whether criminal or
civil, and whether to any government, individual or other entity. Further, you
acknowledge and agree that you are not aware of any material violations by CSI
and/or any of the Released Parties or employees of CSI of any statute,
regulation or other rules that have not been addressed by CSI through
appropriate compliance and/or corrective action.


13. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of CSI. The rights and obligations
of this Agreement shall inure to the successors and assigns of CSI.


14. Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court shall modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term shall be severed and all other terms
of this Agreement shall remain in effect.


15. Law, Jurisdiction and Venue, Jury Trial Waiver. This Agreement will be
construed and interpreted in accordance with, and any dispute or controversy
arising from any breach or asserted breach of this Agreement will be governed
by, the laws of the State of Minnesota, without regard to any choice of law
rules. Any action brought to enforce or interpret this Agreement must be brought
in the state or federal courts for the State of Minnesota sitting in Hennepin
County, Minnesota, and the parties hereby consent to the jurisdiction and venue
of such courts in the event of any dispute. Each of the parties knowingly and
voluntarily waives all right to trial by jury in any action or proceeding
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment.


16. Full Agreement. This Agreement contains the full agreement between you and
CSI and may not be modified, altered, or changed in any way except by written
agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties, except for Sections 9 - 14 of your
Employment Agreement; the Indemnification Agreement; any agreements regarding
your restricted stock awards (as modified in Section 2 above); the Cash Settled
Performance Unit Agreements between you and CSI (as modified in Section 2
above); and any other written agreement in effect between you and CSI containing
post-employment obligations, which shall continue in full force and effect
according to their terms and shall survive the termination of your employment.





--------------------------------------------------------------------------------



17. Counterparts. This Agreement may be executed by facsimile or electronic
transmission and in counterparts, each of which shall be deemed an original and
all of which shall constitute one instrument.


18. Acknowledgments. By signing this Agreement, you acknowledge and agree that:


a. you have read and understand this Agreement, including the release of claims
contained in Section 3, and you understand that the release of claims is a full
and final release of all claims you may have against CSI and the other entities
and individuals covered by the release;


b. you have entered into this Agreement knowingly and voluntarily;


c. CSI has advised you to consult with an attorney of your choice prior to
signing this Agreement; and


d. the benefits described in Section 2 are a fair compromise for the release of
claims contained in Section 3 and are in addition to anything of value that you
would be entitled to receive from CSI if you did not sign this Agreement or if
you rescinded the Agreement.


As noted above, you may not sign this Agreement prior to the Separation Date.
The deadline for you to accept this Agreement is 5:00 p.m. on September 20,
2019, which is more than 21 calendar days following your receipt of this
Agreement (the “Offer Expiration”). If not accepted by the Offer Expiration, the
offer contained herein will expire. After you have reviewed this Agreement and
obtained whatever advice and counsel you consider appropriate regarding it,
please evidence your agreement to the provisions set forth in this Agreement by
dating and signing the Agreement below. Please then return a signed Agreement to
me no later than the Offer Expiration. Please keep a copy for your records.


Laura, on behalf of CSI, we thank you for your service and wish you all the
best.


Sincerely,




Scott R. Ward
Chief Executive Officer












--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, Laura Gillund, acknowledge and agree to the following:


•I have read this Separation Agreement and Release carefully.
•I understand and agree to all of the terms of the Separation Agreement and
Release.
•I am knowingly and voluntarily releasing my claims against CSI and the other
persons and entities defined as the Released Parties.
•I have not, in signing this Agreement, relied upon any statements or
explanations made by CSI except as for those specifically set forth in this
Separation Agreement and Release.
•I intend this Separation Agreement and Release to be legally binding.
•I am signing this Separation Agreement and Release on or after my last day of
employment with CSI.






Accepted this 30th day of August, 2019.


/s/ Laura Gillund
Laura Gillund

